Citation Nr: 0118615	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Boise, Idaho.  The RO, in pertinent part, 
determined there was new and material evidence to reopen the 
claim of entitlement to service connection for a low back 
disorder, but the RO then denied the claim as not well 
grounded.  

In an August 1999 decision, the Board adjudicated the claim 
to reopen by drafting an analysis in its decision as if new 
and material evidence had been submitted.  The Board then 
proceeded to deny the claim of entitlement to service 
connection for a low back disorder as not well grounded.  In 
its conclusion of law, however, the Board inadvertently 
indicated that new and material evidence had not been 
submitted.    

Due to the inconsistency in the Board's August 1999 decision, 
the veteran and VA filed a joint motion in October 2000 to 
vacate and remand in part the Board's decision as it pertains 
to a claim of entitlement to service connection for a low 
back disorder.  In an October 2000 order, the Court granted 
the motion, and the matter was remanded to the Board for 
readjudication.   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

The veteran's representative has submitted pertinent evidence 
directly to the Board, and this evidence would normally be 
referred to the originating agency for review and preparation 
of a supplemental statement of the case.  In this case, 
however, this procedural right was waived.  Additionally, the 
benefit sought on appeal can be granted without such 
referral.  38 C.F.R. § 20.1304(c) (2000).   


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In August 1992, the RO denied entitlement to service 
connection for a low back disorder, and the decision 
became final. 

3. The evidence submitted since the August 1992 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, 
and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

4. The competent and probative evidence of record shows that 
the veteran's low back disorder is related to his active 
service. 


CONCLUSIONS OF LAW

1. Evidence submitted since the August 1992 rating decision 
wherein the RO denied entitlement to service connection 
for a low back disorder is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000 Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).

2.  A low back disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); VCAA of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from October 1942 to 
November 1945.  According to his record of service (DD Form 
214), his military occupational specialty was as an airplane 
and engine mechanic gunner.  A separation qualification 
record shows that he served as a gunnery instructor aboard B-
17's with a total of 2300 hours flight time.  This record 
also notes that he survived two "crack-ups."

The claims file notes that the veteran's service medical 
records were destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  

In May 1992, the veteran applied, in pertinent part, for 
entitlement to service connection for a low back injury.  In 
August 1992, the RO denied the claim, and the decision was 
not appealed.  

The evidence associated with the claims file subsequent to 
the RO's August 1992  rating decision is reported in 
pertinent part below.

An examining physician in June 1996 diagnosed multilevel 
spinal stenosis at L2-3, L3-4, L4-5.  At L5-S1, the examiner 
found annular bulging along the right lateral and right 
posterolateral aspects in combination with bony spurring 
causing possible symptomatic entrapment of the L5 nerve.  
June 1996 records from another private physician show 
repeated diagnoses of spinal stenosis in the lumbar spine.  
During the evaluation, the veteran reported that his back 
pain began during active duty.  

Service records received in July 1997 indicate the veteran 
survived two plane crashes.  In August 1997, he responded to 
a development questionnaire from the RO inquiring about these 
plane crashes.  He stated that he was assigned to a bomber 
squadron and that both crashes occurred during routine 
training exercises.   His spouse also submitted a statement 
in August 1997, wherein she recalled he was in two plane 
crashes during service.   

The veteran was afforded a hearing at the RO in December 
1998.  He again provided information regarding injuries 
sustained during these plane crashes, which included 
testimony that he sought medical treatment from the Wichita, 
Kansas VA Medical Center (VAMC) in 1947.  He also submitted 
several lay statements from friends and relatives indicating 
that they observed him suffering from low back problems since 
his active duty term during World War II.  

In January 1999, VA conducted a spine examination, which 
diagnosed the veteran with chronic low back pain.  The 
examiner opined that it was possible that the current back 
problems were related to service, but that it was more 
probable than not that his back problem was a developmental 
condition unrelated to any injury during service.  

In August 1999, the Board issued a decision, which, among 
other things, denied entitlement to service connection for a 
low back disorder because there was no competent evidence of 
a nexus between the current disability and an in-service 
incurrence.  Likewise, the Board noted that there was no 
evidence of continuity of symptomatology to substitute for a 
nexus because there was no evidence of complaints or 
treatment of back problems from 1945 to 1992.  

At the request of the veteran's representative, a neuro-
radiologist in June 2001 reviewed the medical records and 
other documentary information in the claims file, and then 
made a well-informed opinion as to the etiology of the low 
back disorder.  The examiner concluded that it was "likely 
that this patient's in-service back injury damaged his spine 
and caused his current degenerative changes/pain . . . and 
this patient does not have a history of an intervening spine 
injury."  This opinion was based on the well established 
principle that "injuries to the spine early in life often 
lead to advanced degenerative changes later in life due to 
the resultant chronic ligament laxity and spine 
instability."  The examiner concluded with a detailed 
disagreement with the January 1999 VA examiner's conclusions.  
Several examples were cited regarding the inconsistencies 
with the VA examiner's findings in relation to previous 
medical opinions. 
 


Criteria for Finality and Materiality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. § 20.1103.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  



The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3 (2000);  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).  

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).   

The joint motion stated the claim should be remanded because 
the veteran had submitted a well-grounded claim.  VCAA also 
eliminated the requirement to submit a well-grounded claim.  
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the October 2000 Court order did not remand for the 
well groundedness issue, the Court's remand has provided the 
Board with an opportunity to readjudicate the claim under the 
new legislation.   

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
has been identified and obtained.  Any outstanding evidence 
relevant to his low back disorder claim not already obtained 
by the Board is without prejudice to him, since a favorable 
finding as to the benefit sought has been rendered, as 
discussed throughout.  38 U.S.C.A. § 7261(b) (West 1991).   

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Finality and Materiality

The Board initially notes that nothing in VCAA requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A (f)).

In the January 1998 rating decision the RO denied the claim 
of entitlement to service connection for a low back disorder 
because there was insufficient evidence that the claimed 
disability existed, i.e., that there was a current 
disability.  Hickson, supra.  Although not articulated in the 
"Conclusion of Law" section of the August 1999 Board 
decision, it was apparent from the balance of the decision 
that it was essentially determined that new and material 
evidence had in fact been submitted, namely the private 
physicians' reports that showed 1996 diagnoses of spinal 
stenosis.  

Since the issuance of the August 1999 Board decision, 
additional medical evidence, such as the June 2001 neuro-
radiologist's opinion, has established further details 
regarding the veteran's current disability.  Presumed 
credible, as required under Justus, supra, this evidence is 
probative of the issue at hand because it bears directly and 
substantially on the issue of a current low back disability. 

The joint motion for remand includes an agreement by VA and 
the veteran stipulating that, in light of the January 1999 VA 
examination, new and material evidence had been submitted.  
The VA examiner not only diagnosed a current low back 
disability, but felt it was certainly possible that in-
service trauma caused his current symptomatology.  Thus, 
competent and highly probative evidence has been submitted 
since the August 1992 RO decision, not only pertaining to the 
issue of current disability but to all three requirements for 
service connection.  Hickson, supra.  

Primarily due to the lack of evidence in the record at the 
time of the August 1992 rating decision, virtually all of the 
previously unsubmitted evidence is considered new and 
material.  This evidence was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of evidence of record; is probative of the issue 
at hand; and is significant enough, either by itself or in 
connection with other evidence in the record, that it must be 
considered to decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Anglin, supra.

The veteran has submitted "new" and "material" evidence 
with respect to his claim of entitlement to service 
connection for a low back disorder; the Board must therefore 
reopen that claim.  Manio, supra.  

Service Connection

As established by several post-service medical records, the 
record contains more than adequate documentation of current 
disability because both VA and private physician records show 
diagnoses and treatment since at least 1996 for several 
lumbar spine disorders, such as spinal stenosis.  Hickson, 
supra.   

Thus, the claim for service connection for a low back 
disorder turns to the question of whether the competent and 
probative evidence establishes that this current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran served during a period of war.  38 U.S.C.A. 
§ 101(33) (West 1991 & Supp. 2000); 38 C.F.R. § 3.2 (2000).  
Yet, he does not allege and the evidence does not suggest his 
claimed low back disorder was the result of combat.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).  He has consistently asserted that his low back 
disorder can be attributed to two documented plane crashes 
during training activity.  For this reason, the relaxed 
evidentiary requirements of in-service incurrence for combat 
veterans need not be considered.  The Board, however, 
recognizes VA's heightened obligation in cases, such as this, 
in which service records are presumed to have been or were 
destroyed while in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).   

The veteran alleges that he experienced injuries from two in-
service plane crashes, for which he sought medical treatment; 
he is competent to make such a statement.  Likewise, the lay 
statements from his friends and family regarding the general 
observation that he has continued to experience and complain 
of low back pain since those in-service events are also 
competent lay evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Due to the unanimity of corroborating competent evidence, 
particularly in the absence of service medical records, the 
lay statements from the veteran, his family members, and his 
friends indicating that he suffered from low back injuries 
sustained during active duty are accorded significant 
probative value.  There is nothing in the record contrary to 
these statements that would cast any doubt on their veracity.  
Elkins, supra.  The record reflects the veteran spent a 
considerable amount of time in flight due to his military 
occupational specialty, and the minimal available records 
support he was involved in two flight-related accidents.

As pointed out in the previous Board decision, there is no 
evidence of complaints or treatment from the time of 
separation in 1945 to 1992.  38 C.F.R. § 3.303(b) (2000).  
While undeniably true, such a conclusion fails to consider 
the veteran's assertion that he was treated at a VA facility 
post-service in 1947; these records were not found, but it is 
likely they were associated with his service records, which 
were considered destroyed in 1973.  O'Hare, supra. 
Regardless, the issue of chronicity or continuity of 
symptomatology need not be addressed when, as here, there is 
competent and probative evidence of a nexus between the 
veteran's current disability and his in-service injuries.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

The June 2001 reviewing physician provided substantial 
medical and factual support for his position that the 
veteran's current low back disability was the result of 
previous in-service trauma.  The Board accords significant 
probative value to the June 2001 physician, who is a 
specialist in neuroradiology.  His opinion included results 
of medical research on the claimed issue, and he specifically 
considered the findings of previous examining physicians, 
unlike the findings of the January 1999 VA examiner, who did 
not adequately explain his findings, especially those 
contrary to previous physicians' findings.  Even then, the VA 
examiner could not rule out the possibility that in-service 
trauma was the origin of the current low back disability.  

In sum, the competent and probative evidence establishes two 
in-service events that caused injury to the veteran's low 
back.  There are competent lay statements reporting the 
veteran has suffered throughout the years from back pain, and 
the lack of treatment records, while normally probative on 
the issue, is no more than noteworthy at best, since the 
claims file is clearly lacking medical records of treatment.  
Lastly, there is competent and probative evidence relating 
the veteran's current disability to service.  38 C.F.R. 
§ 3.303(a); Hickson, supra.    

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record is in favor of 
the veteran's claim for service connection for a low back 
disorder.   Gilbert, supra. 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder, the appeal in this regard is granted.

The claim of entitlement to service connection for a low back 
disorder is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 


